Exhibit 10.3

 

TAX SHARING AGREEMENT

BY AND BETWEEN

ALTRIA GROUP, INC.

AND

KRAFT FOODS INC.

DATED AS OF MARCH 30, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

1

 

 

 

 

 

 

 

1.01

 

General

 

1

 

 

 

 

 

 

 

ARTICLE II

 

TAX SHARING

 

6

 

 

 

 

 

 

 

2.01

 

General

 

6

 

2.02

 

Payment of Taxes

 

6

 

2.03

 

Carrybacks from Post-Distribution Period

 

7

 

2.04

 

Preparation of Returns

 

8

 

 

 

 

 

 

 

ARTICLE III

 

REFUNDS

 

9

 

 

 

 

 

 

 

3.01

 

Refunds

 

9

 

 

 

 

 

 

 

ARTICLE IV

 

INDEMNIFICATION

 

9

 

 

 

 

 

 

 

4.01

 

General Indemnification

 

9

 

4.02

 

Indemnification for Distribution Taxes

 

10

 

4.03

 

Indemnification Payments

 

11

 

 

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS

 

11

 

 

 

 

 

 

 

5.01

 

Altria and Kraft Representations

 

11

 

 

 

 

 

 

 

ARTICLE VI

 

COVENANTS

 

11

 

 

 

 

 

 

 

6.01

 

Altria and Kraft Covenants

 

11

 

6.02

 

Specific Kraft Covenants

 

11

 

 

 

 

 

 

 

ARTICLE VII

 

TAX CONTESTS

 

13

 

 

 

 

 

 

 

7.01

 

Representation with Respect to Tax Contests

 

13

 

 

i


--------------------------------------------------------------------------------


 

ARTICLE VIII

 

PAYMENTS

 

13

 

 

 

 

 

 

 

8.01

 

Method of Payment

 

13

 

8.02

 

Interest

 

14

 

8.03

 

Characterization of Payments

 

14

 

 

 

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

14

 

 

 

 

 

 

 

9.01

 

Allocation

 

14

 

9.02

 

Payment of Reserves

 

14

 

9.03

 

Cooperation and Exchange of Information

 

15

 

9.04

 

Retention of Records

 

15

 

9.05

 

Dispute Resolution

 

16

 

9.06

 

Changes in Law

 

16

 

9.07

 

Confidentiality

 

16

 

9.08

 

Successors

 

16

 

9.09

 

Authorization

 

17

 

9.10

 

Notices

 

17

 

9.11

 

Entire Agreement

 

17

 

9.12

 

Section Captions

 

18

 

9.13

 

Governing Law

 

18

 

9.14

 

Counterparts

 

18

 

9.15

 

Waiver and Amendments

 

18

 

9.16

 

Effective Date

 

18

 

9.17

 

Termination

 

18

 

 

ii


--------------------------------------------------------------------------------


TAX SHARING AGREEMENT

THIS TAX SHARING AGREEMENT dated as of March 30, 2007 (the “Agreement”) is
between Altria Group, Inc., a Virginia corporation (“Altria”), and Kraft Foods
Inc., a Virginia corporation (“Kraft”) (sometimes referred to herein
individually as “Party”, or together, as “Parties”).

W I T N E S S E T H:

WHEREAS, Altria is the common parent corporation of an affiliated group of
corporations (the “Altria Consolidated Return Group”) within the meaning of
Section 1504(a) of the Internal Revenue Code of 1986, as amended (the “Code”);

WHEREAS, Kraft is a member of the affiliated group of corporations with respect
to which Altria is the common parent corporation;

WHEREAS, as set forth in the Distribution Agreement by and between Altria and
Kraft, dated as of January 31, 2007 (the “Distribution Agreement”), and subject
to the terms and conditions thereof, Altria will distribute on a pro rata basis
to the holders of Altria common stock all of the outstanding shares of Kraft
common stock then owned by Altria (the “Distribution”);

WHEREAS, the Distribution is intended to qualify as a tax-free distribution to
Altria and its shareholders under Section 355 of the Code; and

WHEREAS, in contemplation of the Distribution, pursuant to which Kraft (and its
direct and indirect Subsidiaries) will cease to be a member of the Altria
Consolidated Return Group, the Parties hereto have determined to enter into this
Agreement, setting forth their agreement with respect to certain tax matters;

NOW, THEREFORE in consideration of the premises and mutual covenants herein
contained, the Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

1.01         General.  For the purposes of this Agreement, the terms set forth
below shall have the following meanings.


--------------------------------------------------------------------------------


“Altria Non-Food Group” means Altria and any direct or indirect Subsidiary of
Altria that is not also a member of the Kraft Group or otherwise a direct or
indirect Subsidiary of Kraft and that would be eligible, from time to time, to
join with Altria, with respect to Federal Income Taxes, in the filing of a
consolidated United States Federal Income Tax return and, with respect to
Combined State Taxes, in the filing of a consolidated, combined or unitary
income or franchise tax return.

“Altria Non-Food Group Tax” means (i) the Federal Income Tax liability of the
Altria Consolidated Return Group less the Kraft Federal Income Tax Liability;
(ii) the Altria Combined State Tax liability less the Kraft Combined State Tax
Liability; (iii) any other Tax imposed on any member of the Altria Non-Food
Group or, with respect to any taxable year, any other Tax imposed on any direct
or indirect Subsidiary of Altria (excluding, however, the Kraft Group and any
direct or indirect Subsidiary of Kraft) that is not a member of the Altria
Non-Food Group; and (iv) liability of any member of the Altria Non-Food Group
for the payment of any amounts of the type described in (i), (ii) or (iii) as a
result of any express or implied obligation to indemnify any other person.

“Combined State Tax” means, with respect to each state or local taxing
jurisdiction, any income or franchise tax payable to such state or local taxing
jurisdiction in which a member of the Kraft Group files tax returns with a
member of the Altria Consolidated Return Group that is not also a member of the
Kraft Group on a consolidated, combined or unitary basis for purposes of such
income or franchise tax.

“Distribution Date” shall mean the date on which the Distribution becomes
effective.

 “Distribution Taxes” shall mean any Taxes imposed on, increase in Taxes
incurred by, or reduction of a Tax Asset of Altria, and any Taxes of an Altria
shareholder that are paid or reimbursed by Altria, together with any fines or
penalties, pursuant to a Final Determination resulting from, or arising in
connection with, the failure of the Distribution to qualify as a tax-free
transaction under Section 355 of the Code (including, without limitation, any
Tax resulting from the application of Section 355(d) or Section 355(e) to the
Distribution) or corresponding provisions of the laws of any other
jurisdictions.  Any Tax referred to in the immediately preceding sentence shall
be determined using the highest applicable statutory corporate income tax rate
for the relevant taxable period (or portion thereof).

“Effective Realization” (and the correlative term “Effectively Realized”) means,
with respect to a tax saving or tax benefit, including from the use of any Tax
Asset, the earliest to occur of (i) the receipt by Altria or Kraft (or any other
member of Altria Non-Food Group or Kraft Group) of cash from a Taxing Authority
reflecting such tax saving or tax benefit, or (ii) the application of such tax
saving or tax benefit to reduce any payments, including estimated tax payments,
with respect to (A) the tax liability on a return of any of such entities or of
any consolidated group of which any of such entities is

2


--------------------------------------------------------------------------------


a member, or (B) any other outstanding tax liability of any of such entities or
of any such consolidated group, provided that any reference in this definition
to tax shall include, without limitation, a reference to a recovery of statutory
interest.

“Federal Income Tax” means any Tax imposed under Subtitle A of the Code and any
related interest and any penalties, additions to such Tax, or additional amounts
imposed with respect thereto.

“Final Determination” shall mean (i) with respect to Federal Income Taxes, a
“determination” as defined in Section 1313(a) of the Code or execution of an
Internal Revenue Service Form 870-AD and, with respect to taxes other than
Federal Income Taxes, any decision, judgment, decree or other order by a court
of competent jurisdiction that, under applicable law, is not subject to further
appeal, review or modification through proceedings or otherwise; (ii) a closing
agreement or accepted offer in compromise under Sections 7121 or 7122 of the
Code, or a comparable agreement under the laws of a State, local, or foreign
taxing jurisdiction; (iii) the payment of tax by any member of the Altria
Consolidated Return Group with respect to any item disallowed or adjusted by a
Taxing Authority, provided that Altria determines that no action should be taken
to recoup such payment; or (iv) any other final disposition, by mutual agreement
of the Parties or by reason of the expiration of a statute of limitations or
period for the filing of claims for refunds, amended returns, or appeals from
adverse determinations.

“Kraft Combined State Tax Liability” shall mean, with respect to any taxable
period (or portion thereof) in the Pre-Distribution Period, an amount of
Combined State Taxes, including any interest, penalties and other additions to
such taxes for such taxable year except to the extent attributable to Altria’s
negligence, determined by taking the total separately computed state income or
franchise tax liabilities of the Kraft Group over the total separately computed
state income or franchise tax liabilities of the Altria Consolidated Return
Group multiplied by the combined state income or franchise tax liability of the
Altria Consolidated Return Group.

“Kraft Current Federal Income Tax Provision” shall mean, with respect to any
financial statement year (or portion thereof) in the Pre-Distribution Period,
the sum of the Kraft Group’s current federal income tax provision determined in
accordance with U.S. Generally Accepted Accounting Principles (“GAAP”) recorded
on the Kraft Group’s books and records and reported in the Kraft Group’s
published financial statements.

“Kraft Federal Income Tax Liability” shall mean, with respect to any taxable
period (or portion thereof) in the Pre-Distribution Period, the sum of the Kraft
Group’s Federal Income Tax liability and other additions to such Taxes except to
the extent attributable to Altria’s negligence (as determined under the
applicable principles of agency law rather than Section 6662 of the Code) for
such taxable period (or portion thereof), computed as if the Kraft Group were
not and never were part of the Altria

3


--------------------------------------------------------------------------------


Consolidated Return Group, but rather were a separate affiliated group of
corporations filing a consolidated United States Federal Income Tax return
pursuant to Section 1501 of the Code (provided, however, that transactions with
members of the Altria Non-Food Group  or between members of the Kraft Group
shall be reflected according to the provisions of the consolidated return
regulations promulgated under the Code governing intercompany transactions). 
Such computation shall be made: (A) without regard to the income, deductions
(including net operating loss and capital loss deductions) and credits in any
year of any member of the Altria Consolidated Return Group that is not a member
of the Kraft Group, (B) by taking account of any Tax Asset of the Kraft Group in
accordance with Section 2.02(e) hereof, (C) with regard to net operating loss
and capital loss carryforwards and carrybacks and minimum tax credits from
earlier years of the Kraft Group, (D) as though the highest rate of tax
specified in Section 11(b) of the Code were the only rate set forth in that
subsection, and (E) reflecting the positions, elections and accounting methods
and periods used with respect to the Kraft Group in preparing the Altria
consolidated Federal Income Tax return.

“Kraft Group” shall mean Kraft and any direct or indirect Subsidiary of Kraft
that would be eligible, from time to time, to join with Kraft, with respect to
Federal Income Taxes, in the filing of a consolidated United States Federal
Income Tax return and, with respect to Combined State Taxes, in the filing of a
consolidated, combined or unitary income or franchise tax return if Kraft were
not a member of the Altria Consolidated Return Group.

“Kraft Group Tax” means (i) Kraft Federal Income Tax Liability; (ii) Kraft
Combined State Tax Liability; (iii) any other Tax imposed on any member of the
Kraft Group with respect to any taxable year, or, with respect to any taxable
year, any other Tax imposed on any direct or indirect Subsidiary of Kraft that
is not a member of the Kraft Group; and (iv) liability of any member of the
Kraft Group for the payment of any amounts of the type described in (i), (ii) or
(iii) as a result of any express or implied obligation to indemnify any other
person.

“Kraft Pro Forma Combined State Return” means, for each state in which a
combined state income tax return may be filed, either a formal combined state
income tax return, or, in the alternative, a schedule on which the Kraft
Combined State Tax Liability is reflected.

“Kraft Pro Forma Federal Return” means either a formal Form 1120, or, in the
alternative, a schedule on which the Kraft Federal Income Tax Liability is
reflected.

“Post-Distribution Period” means any taxable period (or portion thereof)
beginning after the close of business on the Distribution Date.

“Pre-Distribution Period” means any taxable period (or portion thereof) ending
on or before the close of business on the Distribution Date.

4


--------------------------------------------------------------------------------


“Subsidiary” means any corporation or other legal entity (or any successor
thereto) directly or indirectly “controlled”, where “control” means the
ownership of 50% or more of the ownership interests (by vote or value) of such
corporation or other legal entity (or any successor thereto) or the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such corporation or other legal entity.

“Tax” or “Taxes” shall mean all national, federal, state (including, but not
limited to the Ohio Commercial Activities tax or the Texas Margin tax), county,
local, foreign or other taxes, levies, or imposts, including any net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use, ad
valorem, value added, transfer, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, capital stock, occupation,
property, real property gains, social security or disability, environmental or
windfall profit tax, premium, custom duty or other tax, governmental fee, or
other like assessment or charge of any kind whatsoever, together with any
interest, penalty, addition to tax or additional amount imposed by any Taxing
Authority responsible for the imposition of any such tax (United States or
non-United States).

“Tax Asset” means any federal or state net operating loss, net capital loss,
general business credit, foreign tax credit, charitable deduction, or any other
loss, credit, deduction, or tax attribute which could reduce any Tax (including,
without limitation, deductions, credits, alternative minimum net operating loss
carryforwards related to alternative minimum taxes or additions to the basis of
property).

“Taxing Authority” means any governmental authority (whether United States or
non-United States, and including, without limitation, any state, municipality,
political subdivision or governmental agency) responsible for the imposition of
any Tax.

“Tax Contest” means any audit, review, examination, assessment, notice of
deficiency or any other administrative or judicial proceeding with the purpose
or effect of redetermining any Taxes (including any administrative or judicial
review of any claim for refund).

“Tax-Free Status” means qualification of the Distribution as tax-free under
Section 355 of the Code.

 “Tax Opinion Document” means the tax opinion related to the Distribution
delivered by Sutherland Asbill & Brennan LLP (“Tax Advisor”) and including all
exhibits thereto, which contain, inter alia, information and representations
provided by Altria and Kraft in connection with the Distribution.

5


--------------------------------------------------------------------------------


ARTICLE II

TAX SHARING

2.01         General.  For each taxable year of the Altria Consolidated Return
Group for which a United States consolidated Federal Income Tax return is filed
that includes any Pre-Distribution Period of the Kraft Group, Kraft shall pay to
Altria an amount equal to the sum of the Kraft Federal Income Tax Liability for
such taxable year as shown on a Kraft Pro Forma Federal Return.  For each
taxable year of the Altria Consolidated Return Group for which a Combined State
Tax return is filed that includes any Pre-Distribution Period of the Kraft
Group, Kraft shall pay to Altria an amount equal to the Kraft Combined State Tax
Liability for such taxable year as shown on a Kraft Pro Forma Combined State
Return.


2.02         PAYMENT OF TAXES.


(A)           ESTIMATED PAYMENTS.  NOT LATER THAN THIRTY DAYS AFTER THE
DISTRIBUTION DATE, KRAFT SHALL IDENTIFY ON ITS BOOKS THE KRAFT CURRENT FEDERAL
INCOME TAX PROVISION FOR THAT PORTION OF THE CURRENT QUARTER THAT ENDS ON THE
DISTRIBUTION DATE, DETERMINED IN ACCORDANCE WITH UNITED STATES GAAP, AND SHALL
TRANSFER SUCH AMOUNT TO ALTRIA WITHIN THIRTY DAYS AFTER THE DISTRIBUTION DATE.


(B)           PREPARATION AND DELIVERY OF ESTIMATED PRO FORMAS.  ON A DATE THAT
IS AT LEAST THIRTY DAYS PRIOR TO THE DUE DATE FOR THE ALTRIA CONSOLIDATED RETURN
GROUP’S CONSOLIDATED FEDERAL INCOME TAX RETURN FOR A TAXABLE YEAR TO WHICH
SECTION 2.01 OF THIS AGREEMENT APPLIES, KRAFT SHALL DELIVER TO ALTRIA A KRAFT
PRO FORMA FEDERAL RETURN REFLECTING THE KRAFT FEDERAL INCOME TAX LIABILITY ON AN
ESTIMATED BASIS.  ON A DATE THAT IS AT LEAST TEN DAYS PRIOR TO THE DUE DATE FOR
EACH COMBINED STATE TAX RETURN FOR A TAXABLE YEAR TO WHICH SECTION 2.01 OF THIS
AGREEMENT APPLIES, KRAFT SHALL DELIVER TO ALTRIA A KRAFT PRO FORMA COMBINED
STATE RETURN (TOGETHER WITH THE KRAFT PRO FORMA FEDERAL RETURN, THE “KRAFT PRO
FORMA RETURNS”) REFLECTING THE RELEVANT KRAFT COMBINED STATE TAX LIABILITY ON AN
ESTIMATED BASIS.  KRAFT’S PREPARATION AND DELIVERY OF THE KRAFT PRO FORMA
FEDERAL RETURN SHALL INCLUDE RELATED SCHEDULES AND RETURNS, INCLUDING, BUT NOT
LIMITED TO, PREPARATION OF FORM 1118 OR IN THE ALTERNATIVE, A SCHEDULE
REFLECTING WHAT IS ON FORM 1118, FOR PURPOSES OF COMPUTING ANY SEPARATE FOREIGN
TAX CREDIT LIMITATION UNDER SECTION 904(D) OF THE CODE.


(C)           PREPARATION AND DELIVERY OF FINAL PRO FORMAS.  ON OR BEFORE
NOVEMBER 1 FOLLOWING THE END OF ANY TAXABLE YEAR TO WHICH SECTION 2.01 OF THIS
AGREEMENT APPLIES, ALTRIA SHALL DELIVER TO KRAFT A KRAFT PRO FORMA FEDERAL
RETURN REFLECTING THE KRAFT FEDERAL INCOME TAX LIABILITY.  ON OR BEFORE DECEMBER
15 FOLLOWING THE END OF ANY TAXABLE YEAR TO WHICH SECTION 2.01 OF THIS AGREEMENT
APPLIES, ALTRIA SHALL DELIVER TO KRAFT A KRAFT PRO FORMA COMBINED STATE RETURN
REFLECTING THE RELEVANT KRAFT

6


--------------------------------------------------------------------------------



COMBINED STATE TAX LIABILITY.  ALTRIA’S PREPARATION AND DELIVERY OF THE KRAFT
PRO FORMA FEDERAL RETURN HEREUNDER SHALL INCLUDE RELATED SCHEDULES AND RETURNS,
INCLUDING, BUT NOT LIMITED TO, PREPARATION OF FORM 1118 OR IN THE ALTERNATIVE, A
SCHEDULE REFLECTING WHAT IS ON FORM 1118, FOR PURPOSES OF COMPUTING ANY SEPARATE
FOREIGN TAX CREDIT LIMITATION UNDER SECTION 904(D) OF THE CODE.


(D)           RECONCILIATION OF PAYMENTS.  ON OR BEFORE NOVEMBER 1 FOLLOWING THE
END OF ANY TAXABLE YEAR TO WHICH SECTION 2.01 OF THIS AGREEMENT APPLIES, KRAFT
SHALL PAY TO ALTRIA, OR ALTRIA SHALL PAY TO KRAFT, AS APPROPRIATE, AN AMOUNT
EQUAL TO THE DIFFERENCE, IF ANY, BETWEEN: (X) THE KRAFT FEDERAL INCOME TAX
LIABILITY REFLECTED ON THE KRAFT PRO FORMA FEDERAL RETURN FOR SUCH YEAR; AND (Y)
THE AGGREGATE AMOUNT OF THE PAYMENTS OF THE KRAFT CURRENT FEDERAL INCOME TAX
PROVISION FOR SUCH YEAR MADE PURSUANT TO SECTION 2.02(A) OF THIS AGREEMENT OR
SECTION 2(B)(I) OF THE PRIOR TAX SHARING AGREEMENT ENTERED INTO BY THE PARTIES
ON APRIL 11, 2001 (“PRIOR AGREEMENT”).  ON OR BEFORE DECEMBER 15 FOLLOWING THE
END OF ANY TAXABLE YEAR TO WHICH SECTION 2.01 OF THIS AGREEMENT APPLIES, KRAFT
SHALL PAY TO ALTRIA THE KRAFT COMBINED STATE TAX LIABILITY AS REFLECTED ON THE
KRAFT PRO FORMA COMBINED STATE RETURN.


(E)           USE OF TAX ASSETS.  IF A KRAFT PRO FORMA RETURN REFLECTS A TAX
ASSET THAT MAY UNDER APPLICABLE LAW BE USED TO REDUCE A FEDERAL INCOME TAX OR
COMBINED STATE TAX LIABILITY OF THE ALTRIA NON-FOOD GROUP FOR ANY TAXABLE
PERIOD, ALTRIA SHALL PAY TO KRAFT, OR SHALL REDUCE THE AMOUNT OWED BY KRAFT TO
ALTRIA BY, AN AMOUNT EQUAL TO THE ACTUAL TAX SAVING PRODUCED BY SUCH TAX ASSET
WITHIN THIRTY DAYS AFTER SUCH TAX SAVING HAS BEEN EFFECTIVELY REALIZED BY THE
ALTRIA NON-FOOD GROUP.  THE AMOUNT OF ANY SUCH TAX SAVING FOR ANY TAXABLE PERIOD
SHALL BE THE AMOUNT OF THE REDUCTION IN TAXES PAYABLE TO A TAXING AUTHORITY WITH
RESPECT TO SUCH TAX PERIOD, INCLUDING WITH RESPECT TO ANY ESTIMATED TAX
PAYMENTS, AS COMPARED TO THE TAXES THAT WOULD HAVE BEEN PAYABLE TO A TAXING
AUTHORITY BY THE ALTRIA NON-FOOD GROUP WITH RESPECT TO SUCH TAX PERIOD IN THE
ABSENCE OF SUCH TAX ASSET.  TO THE EXTENT KRAFT HAS BEEN COMPENSATED FOR ANY TAX
ASSET PRIOR TO THE FILING OF A FINAL TAX RETURN FOR ANY YEAR, INCLUDING WITH
RESPECT TO ANY ESTIMATED PAYMENTS FOR SUCH YEAR, ALTRIA SHALL PAY TO KRAFT, OR
KRAFT SHALL PAY TO ALTRIA, AS APPROPRIATE, THE DIFFERENCE BETWEEN THE AMOUNT
EFFECTIVELY REALIZED WITH RESPECT TO EACH TAX ASSET WITH RESPECT TO SUCH INTERIM
PAYMENTS AND THE AMOUNT EFFECTIVELY REALIZED WITH RESPECT TO THE FILING OF THE
FINAL TAX RETURN.


2.03         CARRYBACKS FROM POST-DISTRIBUTION PERIOD.


(A)           WITHIN THIRTY DAYS AFTER EFFECTIVE REALIZATION BY THE ALTRIA
CONSOLIDATED RETURN GROUP, ALTRIA AGREES TO PAY TO KRAFT THE ACTUAL TAX BENEFIT
FROM THE CARRYBACK OF ANY TAX ASSET OF THE KRAFT GROUP FROM A POST-DISTRIBUTION
PERIOD.  SUCH BENEFIT SHALL BE EQUAL TO THE EXCESS OF (I) THE AMOUNT OF FEDERAL
INCOME TAXES OR COMBINED STATE TAXES, AS THE CASE MAY BE, THAT WOULD HAVE BEEN
PAYABLE (OR OF THE FEDERAL INCOME TAX OR COMBINED STATE TAX REFUND ACTUALLY
RECEIVABLE) BY THE ALTRIA CONSOLIDATED GROUP FOR SUCH PERIOD IN THE ABSENCE OF
SUCH CARRYBACK, OVER (II) THE

7


--------------------------------------------------------------------------------



AMOUNT OF FEDERAL INCOME TAXES OR COMBINED STATE TAXES, AS THE CASE MAY BE,
ACTUALLY PAYABLE FOR SUCH PERIOD (OR OF THE FEDERAL INCOME TAX OR COMBINED STATE
TAX REFUND THAT WOULD HAVE BEEN RECEIVABLE) BY THE ALTRIA CONSOLIDATED RETURN
GROUP.


(B)           IF, SUBSEQUENT TO THE PAYMENT BY ALTRIA TO KRAFT OF ANY AMOUNT
PURSUANT TO (OR IN ACCORDANCE WITH THE PRINCIPLES OF) SECTION 2.03(A), THERE
SHALL BE A FINAL DETERMINATION THAT RESULTS IN A DISALLOWANCE OR A REDUCTION OF
THE TAX ASSET OF THE KRAFT GROUP SO CARRIED BACK, KRAFT SHALL REPAY TO ALTRIA,
WITHIN THIRTY DAYS AFTER SUCH FINAL DETERMINATION, ANY AMOUNT THAT WOULD NOT
HAVE BEEN PAYABLE TO KRAFT PURSUANT TO (OR IN ACCORDANCE WITH THE PRINCIPLES OF)
SECTION 2.03(A) OF THIS AGREEMENT HAD THE AMOUNT OF THE TAX BENEFIT BEEN
DETERMINED IN LIGHT OF THE FINAL DETERMINATION.  IN ADDITION, KRAFT SHALL HOLD
EACH MEMBER OF THE ALTRIA NON-FOOD GROUP HARMLESS FROM ANY PENALTY OR INTEREST
PAYABLE BY ANY MEMBER OF THE ALTRIA NON-FOOD GROUP AS A RESULT OF ANY SUCH FINAL
DETERMINATION.  ANY SUCH AMOUNT SHALL BE PAID BY KRAFT WITHIN THIRTY DAYS OF THE
PAYMENT BY THE ALTRIA NON-FOOD GROUP OF ANY SUCH PENALTY OR INTEREST.


2.04         PREPARATION OF RETURNS.


(A)           FOR EACH TAXABLE YEAR TO WHICH SECTION 2.01 OF THIS AGREEMENT
APPLIES THAT THE ALTRIA CONSOLIDATED RETURN GROUP ELECTS TO FILE A CONSOLIDATED
FEDERAL INCOME TAX RETURN AS PERMITTED BY SECTION 1501 OF THE CODE OR ANY
COMBINED STATE TAX RETURN, ALTRIA SHALL PREPARE AND FILE SUCH RETURN AND ANY
OTHER RETURNS, DOCUMENTS OR STATEMENTS REQUIRED TO BE FILED WITH THE INTERNAL
REVENUE SERVICE WITH RESPECT TO THE DETERMINATION OF THE FEDERAL INCOME TAX
LIABILITY OF THE ALTRIA CONSOLIDATED RETURN GROUP AND WITH THE APPROPRIATE
TAXING AUTHORITIES WITH RESPECT TO THE DETERMINATION OF THE COMBINED STATE TAX
LIABILITY OF THE ALTRIA CONSOLIDATED RETURN GROUP.  WITH RESPECT TO SUCH RETURN
PREPARATION, ALTRIA SHALL NOT DISCRIMINATE AMONG ANY MEMBERS OF THE ALTRIA
CONSOLIDATED RETURN GROUP.  ALTRIA SHALL HAVE THE RIGHT WITH RESPECT TO ANY
CONSOLIDATED FEDERAL INCOME TAX RETURNS OR COMBINED STATE TAX RETURNS THAT IT
HAS FILED OR WILL FILE TO DETERMINE (I) THE MANNER IN WHICH SUCH RETURNS,
DOCUMENTS OR STATEMENTS SHALL BE PREPARED AND FILED, INCLUDING, WITHOUT
LIMITATION, THE MANNER IN WHICH ANY ITEM OF INCOME, GAIN, LOSS, DEDUCTION OR
CREDIT SHALL BE REPORTED; (II) WHETHER ANY EXTENSIONS SHOULD BE REQUESTED; AND
(III) THE ELECTIONS THAT WILL BE MADE BY ANY MEMBER OF THE ALTRIA CONSOLIDATED
RETURN GROUP.  EACH MEMBER OF THE KRAFT GROUP HEREBY IRREVOCABLY APPOINTS ALTRIA
AS ITS AGENT AND ATTORNEY-IN-FACT TO TAKE ANY ACTION (INCLUDING THE EXECUTION OF
DOCUMENTS) ALTRIA MAY DEEM NECESSARY OR APPROPRIATE TO IMPLEMENT THIS SECTION
2.04.


(B)           WITH RESPECT TO ANY TAX RETURN OTHER THAN A UNITED STATES
CONSOLIDATED FEDERAL INCOME TAX RETURN THAT INCLUDES ANY PRE-DISTRIBUTION PERIOD
OF THE KRAFT GROUP OR ANY COMBINED STATE TAX RETURN, THE PARTY THAT BEARS
INDEMNIFICATION RESPONSIBILITY UNDER ARTICLE IV OF THIS AGREEMENT SHALL BE
RESPONSIBLE FOR THE PREPARATION AND FILING OF SUCH TAX RETURN; PROVIDED,
HOWEVER, THAT IN THE PREPARATION AND FILING OF SUCH TAX RETURN, SUCH PARTY SHALL
NOT TAKE ANY POSITION (OR MAKE ANY ELECTION) THAT IS

8


--------------------------------------------------------------------------------



INCONSISTENT WITH ANY POSITION OR ELECTION MADE BY ALTRIA IN CONNECTION WITH THE
PREPARATION AND FILING OF ANY UNITED STATES CONSOLIDATED FEDERAL INCOME TAX
RETURN THAT INCLUDES ANY PRE-DISTRIBUTION PERIOD OF THE KRAFT GROUP OR ANY
COMBINED STATE TAX RETURN.


ARTICLE III


REFUNDS


3.01         REFUNDS.


(A)           IF, WITH RESPECT TO ANY KRAFT GROUP TAX, ALTRIA RECEIVES A REFUND,
OFFSET OR CREDIT, ALTRIA SHALL REMIT TO KRAFT WITHIN THIRTY DAYS OF EFFECTIVE
REALIZATION THE AMOUNT OF SUCH REFUND, OFFSET OR CREDIT, TOGETHER WITH ANY
INTEREST RECEIVED THEREON.


(B)           IF, WITH RESPECT TO ANY ALTRIA NON-FOOD GROUP TAX, KRAFT RECEIVES
A REFUND, OFFSET OR CREDIT, KRAFT SHALL REMIT TO ALTRIA WITHIN THIRTY DAYS OF
EFFECTIVE REALIZATION THE AMOUNT OF SUCH REFUND, OFFSET OR CREDIT, TOGETHER WITH
ANY INTEREST RECEIVED THEREON.


(C)           ANY PAYMENTS REQUIRED TO BE MADE BY SECTIONS 3.01(A) OR 3.01(B) OF
THIS AGREEMENT SHALL BE PAID NET OF ANY TAX LIABILITY TO A PARTY RESULTING FROM
SUCH PARTY’S RECEIPT OF SUCH REFUND FROM THE TAXING AUTHORITY.

ARTICLE IV

INDEMNIFICATION

4.01         General Indemnification.


(A)           ALTRIA WILL INDEMNIFY EACH MEMBER OF THE KRAFT GROUP OR ANY OTHER
DIRECT OR INDIRECT SUBSIDIARY OF KRAFT AGAINST AND HOLD IT HARMLESS FROM (1) ANY
ALTRIA NON-FOOD GROUP TAX OR ANY ADJUSTMENTS MADE BY A TAXING AUTHORITY THAT
WOULD RESULT IN AN INCREASE IN ANY ALTRIA NON-FOOD GROUP TAX (INCLUDING, BUT NOT
LIMITED TO, ANY TAXES OR ADJUSTMENTS ATTRIBUTABLE TO TAXABLE YEARS ENDING PRIOR
TO JANUARY 1, 2001); AND (2) ALL LIABILITIES, COSTS, EXPENSES (INCLUDING,
WITHOUT LIMITATION, REASONABLE EXPENSES OF INVESTIGATION AND ATTORNEY’S FEES AND
EXPENSES), LOSSES, DAMAGES, ASSESSMENTS, SETTLEMENTS OR JUDGMENTS ARISING OUT OF
OR INCIDENT TO THE IMPOSITION, ASSESSMENT OR ASSERTION OF ANY TAX OR ADJUSTMENT
DESCRIBED IN THIS SUBSECTION.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, ALTRIA’S INDEMNIFICATION RESPONSIBILITY FOR
DISTRIBUTION TAXES, IF ANY, SHALL BE DETERMINED SOLELY UNDER SECTION 4.02(A) OF
THIS AGREEMENT.

9


--------------------------------------------------------------------------------


(b)           Kraft will indemnify each member of the Altria Non-Food Group or
any other direct or indirect Subsidiary of Altria other than a member of the
Kraft Group or any other direct or indirect Subsidiary of Kraft against and hold
it harmless from (1) any Kraft Group Tax, or any adjustments made by a Taxing
Authority that would result in an increase in any Kraft Group Tax (including,
but not limited to, any Taxes or adjustments attributable to taxable years
ending prior to January 1, 2001), or any adjustments by a Taxing Authority that
result in a disallowance or reduction of any Tax Asset of the Kraft Group that
was used to reduce any Altria Non-Food Group Tax; and (2) all liabilities,
costs, expenses (including, without limitation, reasonable expenses of
investigation and attorney’s fees and expenses), losses, damages, assessments,
settlements or judgments arising out of or incident to the imposition,
assessment or assertion of any Tax or adjustment described in this subsection. 
Notwithstanding any other provision of this Agreement to the contrary, Kraft’s
indemnification responsibility for Distribution Taxes, if any, shall be
determined solely under Section 4.02(b) of this Agreement.

4.02         Indemnification for Distribution Taxes.

(a)           Notwithstanding any other provision of this Agreement to the
contrary, Altria shall indemnify and hold harmless each member of the Kraft
Group or any other direct or indirect Subsidiary of Kraft from and against (1)
any and all Distribution Taxes that are not the responsibility of Kraft pursuant
to Section 4.02(b) of this Agreement and (2) all liabilities, costs, expenses
(including, without limitation, reasonable expenses of investigation and
attorney’s fees and expenses), losses, damages, assessments, settlements or
judgments arising out of or incident to the imposition, assessment or assertion
of any Tax or adjustment described in this subsection.

(b)           Notwithstanding any other provision of this Agreement to the
contrary, Kraft agrees to indemnify and hold harmless each member of the Altria
Non-Food Group or any other direct or indirect Subsidiary of Altria other than a
member of the Kraft Group or any other direct or indirect Subsidiary of Kraft
from and against (1) any and all Distribution Taxes resulting from or
attributable to (i) any act or failure to act on the part of Kraft (or any
member of the Kraft Group or any other direct or indirect Subsidiary of Kraft)
following the Distribution; or (ii) any breach by Kraft (or any other member of
Kraft Group or any other direct or indirect Subsidiary of Kraft) of any of the
representations or covenants set forth in Articles V and VI of this Agreement or
any representations or covenants made by Kraft in the Tax Opinion Document and
(2) all liabilities, costs, expenses (including, without limitation, reasonable
expenses of investigation and attorney’s fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to the
imposition, assessment or assertion of any Tax or adjustment described in this
subsection.

10


--------------------------------------------------------------------------------


4.03         Indemnification Payments. In the event that a Party is entitled to
receive indemnification under this Article IV with respect to any Tax for which
there has been a Final Determination, such Party (“Indemnified Party”) shall
send to the other Party (“Indemnifying Party”) an invoice requesting payment
accompanied by a statement describing in reasonable detail the amount owed and
the particulars relating thereto.  The Indemnifying Party shall pay to the
Indemnified Party any payment owed under this Article IV within thirty days (or
within another time period mutually agreed to by the Parties) after the receipt
of the invoice for such payment.

ARTICLE V

REPRESENTATIONS

5.01         Altria and Kraft Representations.  Altria and Kraft each represent
that the information and representations furnished by Altria or Kraft, as the
case may be, in any Tax Opinion Document are accurate and complete as of the
date hereof.

ARTICLE VI

COVENANTS


6.01         ALTRIA AND KRAFT COVENANTS. ALTRIA AND KRAFT EACH COVENANT (1) TO
USE ITS BEST EFFORTS TO VERIFY THAT THE FOREGOING REPRESENTATIONS MADE BY IT IN
ARTICLE V ARE ACCURATE AND COMPLETE AS OF THE DISTRIBUTION DATE AND (2) IF,
AFTER THE DATE HEREOF, IT OBTAINS INFORMATION INDICATING, OR OTHERWISE BECOMES
AWARE, THAT ANY SUCH REPRESENTATIONS ARE OR MAY BE INACCURATE OR INCOMPLETE,
PROMPTLY TO INFORM ALTRIA OR KRAFT, AS THE CASE MAY BE.


6.02         SPECIFIC KRAFT COVENANTS.  KRAFT MAY TAKE ACTIONS INCONSISTENT WITH
THE REPRESENTATIONS IN SECTION 5.01 OF THIS AGREEMENT AND COVENANTS IN THIS
SECTION 6.02 ONLY IF, PRIOR TO TAKING SUCH ACTION, KRAFT (1) PROVIDES
NOTIFICATION, UPON DETERMINING THAT IT SHALL PURSUE SUCH ACTION, TO ALTRIA OF
ITS PLANS WITH RESPECT TO SUCH ACTION, AND PROMPTLY RESPONDS TO ANY INQUIRIES
MADE BY ALTRIA FOLLOWING SUCH NOTIFICATION, AND (2) OBTAINS ALTRIA’S WRITTEN
CONSENT TO SUCH ACTION (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD). 
NOTWITHSTANDING THE FOREGOING, ANY ALTRIA CONSENT SHALL NOT RELIEVE KRAFT OF ANY
OF ITS LIABILITIES OR OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, ANY KRAFT INDEMNITY OBLIGATION ARISING UNDER SECTION 4.02(B) OF THIS
AGREEMENT.  KRAFT COVENANTS TO ALTRIA THAT:


(A)           DURING THE TWO-YEAR PERIOD FOLLOWING THE DISTRIBUTION DATE, KRAFT
WILL NOT LIQUIDATE OR MERGE OR CONSOLIDATE WITH ANY OTHER PERSON IN ONE OR MORE
TRANSACTIONS PURSUANT TO WHICH THE SHAREHOLDERS OF THE OTHER PERSON(S) IN SUCH

11


--------------------------------------------------------------------------------



TRANSACTION(S) HOLD DIRECTLY OR INDIRECTLY A FORTY PERCENT OR GREATER INTEREST
(BY VOTE OR VALUE) IN THE COMBINED COMPANY.


(B)           DURING THE TWO-YEAR PERIOD FOLLOWING THE DISTRIBUTION DATE, KRAFT
AND EACH OF ITS SUBSIDIARIES WILL NOT TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS IN A TRANSACTION, INCLUDING ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
KRAFT’S ACTIVE TRADE OR BUSINESS USED TO SATISFY SECTION 355(B) OF THE CODE.


(C)           DURING THE TWO-YEAR PERIOD FOLLOWING THE DISTRIBUTION DATE, KRAFT
WILL CONTINUE THE ACTIVE CONDUCT OF ITS TRADE OR BUSINESS USED TO SATISFY
SECTION 355(B) OF THE CODE.


(D)           KRAFT WILL NOT REDEEM OR REPURCHASE KRAFT STOCK IN A MANNER
CONTRARY TO THE REQUIREMENTS OF REVENUE PROCEDURE 96-30 OR IN ANY OTHER MANNER
CONTRARY TO THE REPRESENTATIONS MADE IN THE TAX OPINION DOCUMENT.

(e)           During the two-year period following the Distribution Date, Kraft
will not issue, in one or more transactions, Kraft stock (or any instrument that
is convertible or exchangeable into such Kraft stock) that in the aggregate
represents more than a forty percent interest (by vote or value) of Kraft.


(F)            DURING THE TWO-YEAR PERIOD FOLLOWING THE DISTRIBUTION DATE, KRAFT
WILL NOT ENTER INTO ANY NEGOTIATIONS, AGREEMENTS, UNDERSTANDINGS, OR
ARRANGEMENTS WITH RESPECT TO TRANSACTIONS OR EVENTS (INCLUDING, WITHOUT
LIMITATION, STOCK ISSUANCES, PURSUANT TO THE EXERCISE OF OPTIONS OR OTHERWISE,
OPTION GRANTS, CAPITAL CONTRIBUTIONS OR ACQUISITIONS OR A SERIES OF SUCH
TRANSACTIONS OR EVENTS, BUT EXCLUDING THE DISTRIBUTION) THAT MAY ALONE OR IN THE
AGGREGATE CAUSE THE DISTRIBUTION TO BE TREATED AS PART OF A PLAN (I) PURSUANT TO
WHICH ONE OR MORE PERSONS WOULD ACQUIRE DIRECTLY OR INDIRECTLY STOCK OF KRAFT
REPRESENTING A FORTY PERCENT OR GREATER INTEREST (BY VOTE OR VALUE); OR (II)
WHICH WOULD RESULT IN A TRANSACTION DESCRIBED IN SECTION 6.02(A) ABOVE.


(G)           KRAFT WILL NOT OTHERWISE TAKE ANY ACTION OR FAIL TO TAKE ANY OTHER
ACTION, WHICH ACTION OR FAILURE TO ACT MAY RESULT IN DISTRIBUTION TAXES.


(H)           FOR PURPOSES OF PARAGRAPHS (A), (E) AND (F) OF SECTION 6.02,
WHETHER A FORTY PERCENT OR GREATER OWNERSHIP CHANGE IS OR WOULD BE INVOLVED IN
ONE OR MORE TRANSACTIONS SHALL BE DETERMINED UNDER MULTIPLE METHODS THAT REFLECT
THE DIFFERING NUMBER OF KRAFT SHARES OUTSTANDING AT VARIOUS TIMES (E.G., ON THE
DISTRIBUTION DATE, IMMEDIATELY PRIOR TO EACH TRANSACTION, ETC.) AND THE METHOD
CHOSEN SHALL BE THE ONE THAT RESULTS IN THE LARGEST POTENTIAL OWNERSHIP CHANGE.

12


--------------------------------------------------------------------------------


ARTICLE VII

TAX CONTESTS

7.01         Representation with Respect to Tax Contests.  Altria shall have the
right to (i) contest, compromise, or settle any adjustment or deficiency
proposed, asserted or assessed as a result of any audit of any consolidated or
combined return filed by the Altria Consolidated Return Group; (ii) file,
prosecute, compromise or settle any claim for refund; and (iii) determine
whether any refunds to which the Altria Consolidated Return Group may be
entitled shall be received by way of refund or credited against the tax
liability of the Altria Consolidated Return Group; provided, however, that
Altria shall be obligated to act in good faith with respect to any Tax Contest
of any consolidated or combined return filed by the Altria Consolidated Return
Group which involves a Tax or adjustment for which Kraft is liable pursuant to
this Agreement (“Kraft Tax Contest”).  Specifically, Altria shall, in good
faith, (i) consult with Kraft regarding its comments with respect to any such
Kraft Tax Contest, including any correspondence or filings submitted in
connection therewith; (ii) consult with Kraft as to strategy and settlement
decisions with respect to any Kraft Tax Contest, including any correspondence or
filings submitted in connection therewith; and (iii) use its best efforts to
arrive at a settlement of any such Kraft Tax Contest that reflects the ultimate
merits of the issues without taking into account the fact that Kraft is liable
for the Tax or adjustment under this Agreement.


(A)           WITH RESPECT TO ANY KRAFT TAX CONTEST, ALTRIA SHALL (I) KEEP KRAFT
INFORMED IN A TIMELY MANNER OF ALL ACTIONS TAKEN OR PROPOSED TO BE TAKEN BY
ALTRIA AND (II) TIMELY PROVIDE KRAFT WITH COPIES OF ANY CORRESPONDENCE OR
FILINGS SUBMITTED TO ANY TAXING AUTHORITY IN CONNECTION WITH ANY CONTEST,
LITIGATION, COMPROMISE OR SETTLEMENT RELATING TO ANY SUCH ADJUSTMENT IN ANY SUCH
TAX CONTEST.  IN ADDITION, WITH RESPECT TO ANY TAX CONTEST IN WHICH A TAXING
AUTHORITY HAS ASSERTED A POSITION THAT MAY RESULT IN A KRAFT INDEMNIFICATION
OBLIGATION ARISING UNDER SECTION 4.02(B) OF THIS AGREEMENT, KRAFT SHALL HAVE THE
RIGHT, AT ITS OWN EXPENSE, TO ATTEND AND PARTICIPATE IN ANY SUCH TAX CONTEST.


(B)           THE FAILURE OF ALTRIA TIMELY TO FORWARD NOTIFICATION IN ACCORDANCE
WITH SECTION 7.01(A) SHALL NOT RELIEVE KRAFT OF ANY OBLIGATION TO PAY SUCH TAX
OR ADJUSTMENT OR INDEMNIFY ALTRIA, EXCEPT TO THE EXTENT KRAFT WAS ACTUALLY
MATERIALLY PREJUDICED BY SUCH FAILURE, AND IN NO EVENT SHALL SUCH FAILURE
RELIEVE KRAFT FROM ANY OTHER LIABILITY OR OBLIGATION WHICH IT MAY HAVE TO
ALTRIA.


ARTICLE VIII


PAYMENTS


8.01         METHOD OF PAYMENT.  ALL PAYMENTS REQUIRED BY THIS AGREEMENT SHALL
BE MADE BY (1) WIRE TRANSFER TO THE APPROPRIATE BANK ACCOUNT AS MAY FROM TIME TO
TIME BE DESIGNATED BY THE PARTIES FOR SUCH PURPOSE, OR (2) ANY OTHER METHOD
AGREED TO BY THE

13


--------------------------------------------------------------------------------



PARTIES.  ALL PAYMENTS DUE UNDER THIS AGREEMENT SHALL BE DEEMED TO BE PAID WHEN
AVAILABLE FUNDS ARE ACTUALLY RECEIVED BY THE PAYEE.


8.02         INTEREST.  ANY PAYMENT REQUIRED BY THIS AGREEMENT THAT IS NOT MADE
ON OR BEFORE THE DATE REQUIRED HEREUNDER SHALL BEAR INTEREST, FROM AND AFTER
SUCH DATE THROUGH THE DATE OF PAYMENT, CALCULATED AT THE RATE DETERMINED UNDER
SECTION 6621(A)(2) OF THE CODE AS MODIFIED BY SECTION 6621(C) OF THE CODE OR AS
OTHERWISE DETERMINED BY ANY RELEVANT TAXING AUTHORITY.


8.03         CHARACTERIZATION OF PAYMENTS.  FOR ALL TAX PURPOSES, THE PARTIES
HERETO AGREE TO TREAT, AND TO CAUSE THEIR RESPECTIVE AFFILIATES TO TREAT, (1)
ANY PAYMENT REQUIRED BY THIS AGREEMENT (TO THE EXTENT NOT OTHERWISE TREATED AS A
PAYMENT IN RESPECT OF AN EXISTING INTERCOMPANY ACCOUNT) EITHER AS A CONTRIBUTION
BY ALTRIA TO KRAFT OR A DISTRIBUTION BY KRAFT TO ALTRIA, AS THE CASE MAY BE,
OCCURRING IMMEDIATELY PRIOR TO THE DISTRIBUTION AND (2) ANY PAYMENT OF INTEREST
OR NON-FEDERAL INCOME TAXES BY OR TO A TAX AUTHORITY, AS TAXABLE OR DEDUCTIBLE,
AS THE CASE MAY BE, TO THE PARTIES ENTITLED UNDER THIS AGREEMENT TO RETAIN SUCH
PAYMENT OR REQUIRED UNDER THIS AGREEMENT TO MAKE SUCH PAYMENT, IN EITHER CASE,
EXCEPT AS OTHERWISE MANDATED BY APPLICABLE LAW OR A FINAL DETERMINATION;
PROVIDED THAT IN THE EVENT IT IS DETERMINED (I) PURSUANT TO APPLICABLE LAW THAT
IT IS MORE LIKELY THAN NOT, OR (II) PURSUANT TO A FINAL DETERMINATION, THAT ANY
SUCH TREATMENT IS NOT PERMISSIBLE (OR THAT AN INDEMNIFIED PARTY NEVERTHELESS
SUFFERS AN INCOME TAX OR OTHER TAX DETRIMENT AS A RESULT OF SUCH PAYMENT), THE
PAYMENT IN QUESTION SHALL BE ADJUSTED TO PLACE THE INDEMNIFIED PARTY IN THE SAME
AFTER-TAX POSITION IT WOULD HAVE ENJOYED ABSENT SUCH APPLICABLE LAW OR FINAL
DETERMINATION.

ARTICLE IX

MISCELLANEOUS

9.01         Allocation. Altria may, at its option, elect, and the Kraft Group
shall join it in electing (if necessary), to ratably allocate items (other than
extraordinary items) of the Kraft Group in accordance with relevant provisions
of Treasury Regulations Section 1.1502-76.  If Altria makes such an election,
the members of the Kraft Group shall provide to Altria such statements as are
required under the regulations and other appropriate assistance.

9.02         Payment of Reserves.  Within thirty days after the Distribution
Date, Altria shall pay to Kraft an amount equal to the Federal Income Tax
reserve for uncertain Tax positions attributable to the Kraft Group and recorded
on the books and records of Altria as of the Distribution Date.  The amount paid
by Altria to Kraft under this Section 9.02 shall include interest at the
intercompany rate accruing on such reserve amounts from the later of January 1,
2001 or the various dates on which Kraft paid particular amounts to Altria with
respect to such reserve, through the date that Altria pays the amount equal to
the reserve to Kraft pursuant to this Section 9.02.

14


--------------------------------------------------------------------------------


9.03         Cooperation and Exchange of Information.


(A)           ALTRIA AND KRAFT SHALL EACH COOPERATE FULLY WITH ALL REASONABLE
REQUESTS FROM THE OTHER PARTY IN CONNECTION WITH THE PREPARATION AND FILING OF
TAX RETURNS, CLAIMS FOR REFUND, AND AUDITS CONCERNING ISSUES OR OTHER MATTERS
COVERED BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, COOPERATING IN MEETING
THOSE DEADLINES AS ESTABLISHED AND REASONABLY DETERMINED BY ALTRIA TO BE
NECESSARY TO FACILITATE THE TIMELY FILING OF ANY UNITED STATES CONSOLIDATED
FEDERAL INCOME TAX RETURN OF THE ALTRIA CONSOLIDATED RETURN GROUP).  SUCH
COOPERATION SHALL INCLUDE, WITHOUT LIMITATION:

(I)            THE RETENTION UNTIL THE EXPIRATION OF THE APPLICABLE STATUTE OF
LIMITATIONS, AND THE PROVISION UPON REQUEST, OF TAX RETURNS, BOOKS, RECORDS
(INCLUDING INFORMATION REGARDING OWNERSHIP AND TAX BASIS OF PROPERTY),
DOCUMENTATION AND OTHER INFORMATION RELATING TO THE TAX RETURNS, INCLUDING
ACCOMPANYING SCHEDULES, RELATED WORK PAPERS, AND DOCUMENTS RELATING TO RULINGS
OR OTHER DETERMINATIONS BY TAXING AUTHORITIES;

(II)           THE EXECUTION OF ANY DOCUMENT THAT MAY BE NECESSARY OR REASONABLY
HELPFUL IN CONNECTION WITH ANY AUDIT, OR THE FILING OF A TAX RETURN OR REFUND
CLAIM BY A MEMBER OF THE ALTRIA NON-FOOD GROUP OR THE KRAFT GROUP, INCLUDING
CERTIFICATION, TO THE BEST OF A PARTY’S KNOWLEDGE, OF THE ACCURACY AND
COMPLETENESS OF THE INFORMATION IT HAS SUPPLIED;

(III)          FOR EACH TAXABLE YEAR OF THE ALTRIA CONSOLIDATED RETURN GROUP FOR
WHICH A UNITED STATES CONSOLIDATED FEDERAL INCOME TAX RETURN IS FILED THAT
INCLUDES ANY PRE-DISTRIBUTION PERIOD OF THE KRAFT GROUP, THE USE OF THE SAME TAX
PREPARATION SOFTWARE REQUIRED TO FACILITATE THE FILING OF THE ALTRIA GROUP
CONSOLIDATED RETURN;

(IV)          THE USE OF THE PARTY’S BEST EFFORTS TO OBTAIN ANY DOCUMENTATION
THAT MAY BE NECESSARY OR REASONABLY HELPFUL IN CONNECTION WITH ANY OF THE
FOREGOING. EACH PARTY SHALL MAKE ITS EMPLOYEES AND FACILITIES AVAILABLE ON A
REASONABLE AND MUTUALLY CONVENIENT BASIS IN CONNECTION WITH THE FOREGOING
MATTERS; AND

(V)           THE PARTICIPATION IN REGULARLY SCHEDULED MEETINGS BETWEEN THE
PARTIES TO FURTHER THE PURPOSES OF THIS AGREEMENT.


(B)           IF A PARTY FAILS TO COMPLY WITH ANY OF ITS OBLIGATIONS SET FORTH
IN SECTION 9.03(A) OF THIS AGREEMENT UPON REASONABLE REQUEST AND NOTICE BY THE
OTHER PARTY, AND SUCH FAILURE RESULTS IN THE IMPOSITION OF ADDITIONAL TAXES, THE
NONPERFORMING PARTY SHALL BE LIABLE IN FULL FOR SUCH ADDITIONAL TAXES.

9.04         Retention of Records.  A Party intending to dispose of
documentation of Altria (or any other member of Altria Non-Food Group) or Kraft
(or any other member of Kraft Group), including without limitation, books,
records, Tax returns and all supporting schedules and information relating
thereto (after the expiration of the

15


--------------------------------------------------------------------------------


applicable statute of limitations), which relates to Tax returns described in
Section 2.04 (to the extent it affects the separate Tax liability of Kraft (or
any other member of Kraft Group) or Altria (or any other member of Altria
Non-Food Group) shall provide written notice to the other Party describing the
documentation to be destroyed or disposed of at least sixty days prior to taking
such action.  The other Party may arrange to take delivery of the documentation
described in the notice at its expense during the succeeding sixty day
period.  The documentation described in the notice will not be disposed of
without the affirmative written consent of an officer of the notified Party.

9.05         Dispute Resolution.  Any and all disputes between the Parties
relating to this Agreement, including the interpretation or application thereof,
shall be resolved through the procedures provided in Article VI of the
Distribution Agreement.

9.06         Changes in Law.  Any reference to a provision of the Code or a law
of another jurisdiction shall include a reference to any applicable successor
provision or law.  If, due to any change in applicable law or regulations or
their interpretation by any court of law or other governing body having
jurisdiction subsequent to the date of this Agreement, performance of any
provision of this Agreement or any transaction contemplated thereby shall become
unlawful, impracticable or impossible, the Parties hereto shall use their
commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
provision.

9.07         Confidentiality.  Each Party shall hold and cause its directors,
officers, employees, advisors and consultants to hold in strict confidence,
unless compelled to disclose by judicial or administrative process or, in the
opinion of its counsel, by other requirements of law, all information (other
than any such information relating solely to the business or affairs of such
Party) concerning the other Party hereto furnished to it by such other Party or
its representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (1) in the public domain through no fault
of such Party, (2) later lawfully acquired from other sources not known to be
under a duty of confidentiality by the Party to which it was furnished, or (3)
independently developed), and each Party shall not release or disclose such
information to any other person, except its directors, officers, employees,
auditors, attorneys, financial advisors, bankers and other consultants who shall
be advised of and agree to be bound by the provisions of this Section 9.07. 
Each Party shall be deemed to have satisfied its obligation to hold confidential
information concerning or supplied by the other Party if it exercises the same
care as it takes to preserve confidentiality for its own similar information.

9.08         Successors.  This agreement shall be binding on and inure to the
benefit of any successor, by merger, acquisition of assets or otherwise, to any
of the Parties hereto (including, but not limited to, any successor of Altria
and Kraft succeeding to the tax

16


--------------------------------------------------------------------------------


attributes of such Party under Section 381 of the Code), to the same extent as
if such successor had been an original Party hereto.

9.09         Authorization, etc.  Each of the Parties hereto hereby represents
and warrants that it has the power and authority to execute, deliver and perform
this Agreement; that this Agreement has been duly authorized by all necessary
corporate action on the part of such Party; that this Agreement constitutes a
legal, valid and binding obligation of each such Party; and that the execution,
delivery and performance of this Agreement by such Party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding on such Party.

9.10         Notices.  All notices, requests, and other communications to any
Party hereunder shall be in writing (including electronic mail and facsimile
transmission) and shall be given to:

If to Altria, to:

Altria Group, Inc.

120 Park Avenue

New York, New York 10017

Attn: Vice President, Taxes

If to Kraft, to:

Kraft Foods Inc.

Three Lakes Drive

Northfield, Illinois 60093

Attn:  Vice President, Taxes

9.11         Entire Agreement.  This Agreement contains the entire agreement
among the Parties hereto with respect to the subject matter hereof and
supersedes any prior tax sharing agreements, and such prior tax sharing
agreements shall have no further force and effect; provided, however, that
regardless of whether this Agreement specifically refers to any prior tax
sharing agreement entered into by the Parties, that payments already made and
actions already taken pursuant to any such prior tax sharing agreement shall be
taken into account in determining the respective rights and obligations of the
Parties pursuant to this Agreement.  In addition, the provisions of any prior
tax sharing agreement shall be taken into account to the extent necessary for
the implementation of this Agreement but only if not inconsistent with the
provisions of this Agreement.  If and to the extent that the provisions of this
Agreement conflict with the Distribution Agreement or any other agreement
entered into in connection with the Distribution, the provisions of this
Agreement shall control.

17


--------------------------------------------------------------------------------


9.12         Section Captions.  Section captions used in this Agreement are for
convenience and reference only and shall not affect the construction of this
Agreement.

9.13         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Virginia (other than the laws
regarding choice of laws and conflicts of laws) as to all matters, including
matters of validity, construction, effect, performance and remedies; provided,
however, that the United States Arbitration Act, 9 U.S.C. §§ 1-16 (as may be
amended from time to time) shall govern the matters described in Section 9.05 of
this Agreement.

9.14         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.

9.15         Waivers and Amendments.  This Agreement shall not be waived,
amended or otherwise modified except in writing, duly executed by all of the
Parties hereto.

9.16         Effective Date.  This Agreement shall be effective as of the
Distribution Date.

9.17         Termination.  The Agreement shall remain in force and be binding so
long as the applicable period of assessments (including extensions) remains
unexpired for any taxes contemplated by the Agreement.

IN WITNESS WHEREOF, each of the Parties hereto has caused this agreement to be
executed by a duly authorized officer as of the date first above written.

ALTRIA GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Dinyar S. Devitre

 

 

Name:

Dinyar S. Devitre

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

KRAFT FOODS INC.

 

 

 

 

 

 

 

By:

/s/ James P. Dollive

 

 

Name:

James P. Dollive

 

 

Title:

Chief Financial Officer

 

18


--------------------------------------------------------------------------------